Per Curiam:

Defendants’ depositions were quashed on motion of plaintiffs. Application was then made by defendants for a continuance of the case, and an affidavit showing diligence filed.’ As showing the meritorious character of the evidence which they expected to produce, the defendants attached to and made a part of their affidavit the depositions which had been quashed. The plaintiffs elected to admit the affidavit and go to trial. They objected to the reading of the depositions as part of the affidavit. The court permitted their reading, and this is alleged as error. We think the court was right. The depositions were specifically referred to as part of the affidavit. ' They were therefore as much a part of it as though they had been copied at length on the paper containing the balance of the affidavit.
The judgment will be affirmed.